Citation Nr: 0945926	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  02-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic low back pain, prior to September 25, 2001. 

2.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain with degenerative disc disease (DDD) 
of the lumbar spine, from September 25, 2001 to December 19, 
2005. 

3.  Entitlement to a rating in excess of 40 percent for 
chronic low back strain with DDD of the lumbar spine, since 
December 20, 2005, to include consideration of an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia. 

In an October 2000 rating decision, the RO denied the Veteran 
an increased rating in excess of 10 percent for his service-
connected chronic low back pain.  A November 2004 rating 
decision recharacterized the issue on appeal as chronic low 
back strain with DDD of the lumbar spine (lumbar spine 
disability) and assigned a 20 percent rating, effective 
September 25, 2001.  The November 2004 rating decision also 
granted the Veteran separate 10 percent ratings for 
radiculopathy of the right and left upper extremities and of 
the right lower extremity, effective September 23, 2002.  The 
Veteran did not appeal that decision and therefore, increased 
ratings for the Veteran's radiculopathy are not before the 
Board. 

An April 2006 rating decision assigned a 40 percent rating 
for the Veteran's lumbar spine disability, effective December 
20, 2005.  Inasmuch as ratings higher than 10, 20, and 40 
percent for the Veteran's lumbar spine disability are 
available, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claims for increased ratings as reflected on the title page, 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In December 2003 and March 2005, the Board remanded the 
appeal to the RO via the Appeals Management Center (AMC) for 
further action.  The March 2005 Board remand directed the RO 
to issue a Statement of the Case (SOC) with respect to an 
initial rating in excess of 30 percent for post-operative DDD 
of the cervical spine in compliance with Manlincon v. West, 
12 Vet. App. 238 (1999).  An SOC was issued in June 2009.  
However, the Veteran did not perfect an appeal with regard to 
this issue, and therefore it is not in appellate status.  See 
38 C.F.R. § 20.302 (2009). 

The issue of a rating in excess of 40 percent for chronic low 
back strain with DDD of the lumbar spine, since December 20, 
2005, is remanded to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action, on his part, is 
required.


FINDINGS OF FACT

1.  Prior to September 25, 2001, the Veteran's chronic low 
back pain was not manifested by moderate limitation of motion 
of the lumbar spine; moderate lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position; or moderate 
intervertebral disc syndrome (IVDS) with recurring attacks.

2.  For the period from September 25, 2001 to December 19, 
2005, the Veteran's service-connected lumbar spine disability 
was not manifested by severe limitation of motion of the 
lumbar spine; combined range of motion of the thoracolumbar 
spine of less than 120 degrees; severe IVDS with recurring 
attacks with intermittent relief; IVDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; or severe 
lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; nor was it manifested by 
ankylosis of the thoracolumbar or the entire spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic low back pain, prior to September 25, 2001, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
chronic low back strain with DDD of the lumbar spine from 
September 25, 2001 to December 19, 2005 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2001-2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, letters dated in April 2004 and April 2005 provided to 
the Veteran legally adequate notice.  These letters detailed 
the elements of an increased rating claim, described the 
evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In rating cases, a claimant must be informed of the rating 
formulae for all possible schedular ratings for an applicable 
rating criteria and information regarding the effective date 
that may be assigned, if an increased rating is granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was informed of these elements in the January 2002 SOC and 
the November 2004 and April 2006 Supplemental SOCs (SSOCs), 
which suffices for Dingess.  

VA has a duty to assist the Veteran in the development of his 
claim.  The RO has obtained and associated with the claims 
file the Veteran's service treatment records, post-service 
treatment records, and various physician and lay statements 
submitted by the Veteran or on his behalf.  The RO also 
afforded the Veteran VA examinations in August 1999 and 
September 2001.  The Board finds that these VA examinations 
provide information that speaks directly to the Veteran's 
history and subjective complaints, objective findings found 
on evaluation, and diagnostic assessment; and, as such, 
represent thorough examinations of the Veteran that are 
considered adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  There is no indication that there exists any 
additional evidence which has a bearing on the issues decided 
below which has not been obtained.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that has not been obtained 
and that is necessary for a fair adjudication of the claims 
decided herein.  Finally, the Veteran was advised of his 
right to a hearing before the RO and/or before the Board, but 
he waived that right.  

Thus, the Board finds that all necessary development has been 
accomplished with respect to the issues decided herein, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Under these circumstances, the 
Board finds that the Veteran is not prejudiced by the Board 
proceeding, at this juncture, with an appellate decision on 
the claims herein decided.  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, in an October 2000 rating decision, the RO 
denied the Veteran's claim for a rating in excess of 10 
percent for his chronic low back pain.  In a November 2004 
rating decision, the AMC recharacterized the issue on appeal 
as chronic low back strain with DDD of the lumbar spine and 
granted the Veteran a 20 percent rating, effective September 
25, 2001.  An April 2006 rating decision assigned a rating of 
40 percent for his service-connected lumbar spine disability, 
effective December 20, 2005. 

During the pendency of this appeal, the criteria for 
evaluating disorders of the spine were revised twice.  The 
former rating criteria for evaluating IVDS were in effect 
through September 22, 2002 and then were revised beginning on 
September 23, 2002.  Effective September 26, 2003, the 
diagnostic codes were renumbered and criteria for evaluating 
disorders of the spine were substantially revised.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).  VA 
General Counsel found that an amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
the prior version(s) shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment if more favorable to the claimant.  VAOGCPREC 3-
2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In this case, VA has considered the claims under both the 
former and revised applicable criteria, and has given the 
Veteran notice of both criteria in the November 2004 and 
April 2006 SSOCs.  Hence, there is no due process bar to the 
Board also considering the claims in light of the former and 
revised applicable rating criteria.

Prior to September 23, 2002, IVDS was evaluated under 
Diagnostic Code 5293.  Under this diagnostic code, a 10 
percent evaluation was warranted for mild IVDS.  A 20 percent 
evaluation was in order for moderate IVDS, with recurring 
attacks.  A 40 percent evaluation contemplated severe IVDS, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced IVDS, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999-
2002).

Alternatively, under the criteria in effect prior to 
September 26, 2003, former Diagnostic Code 5292 provided for 
ratings based on limitation of motion of the lumbar spine.  
Slight limitation of motion warranted a 10 percent rating; 
moderate limitation of motion warranted a 20 percent rating; 
and severe limitation of motion warranted a maximum 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998-2003).  Similarly, former Diagnostic Code 5295, 
pertaining to lumbosacral strain, provided that lumbosacral 
strain with slight subjective symptoms only was rated 
noncompensably (0 percent) disabling.  A 10 percent 
disability rating was warranted for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position; and a maximum 40 percent evaluation was in order 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1998-2003).

The terms "slight", "moderate", "severe" and 
"pronounced" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just. "  38 C.F.R. § 4.6.  As an equitable point of 
reference, normal forward flexion of the lumbar spine is from 
0 to 90 degrees, extension is from 0 to 30 degrees, right and 
left lateral flexion are from 0 to 30 degrees, and right and 
left lateral rotation are from 0 to 30 degrees.  See, e.g., 
38 C.F.R. § 4.71a, Plate V (2004-2009).

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  Under Diagnostic Code 5293, a 10 percent rating is 
warranted where incapacitating episodes have a total duration 
of at least one week but less than 2 weeks during the past 12 
months; a 20 percent is assigned where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent is 
warranted where incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a maximum 60 percent is assigned where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

Effective September 26, 2003, Diagnostic Code 5293 for IVDS 
was renumbered as Diagnostic Code 5243.  The criteria for 
rating all spine disabilities, to include IVDS, are now set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003).  Under the current rating criteria, IVDS is evaluated 
by one of two alternative methods.  First, the disability 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months discussed 
above.  Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

Normal forward flexion of the thoracolumbar spine is from 0 
to 90 degrees, extension is from 0 to 30 degrees, right and 
left lateral flexion are from 0 to 30 degrees, and right and 
left lateral rotation are from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Under the General Rating Formula, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
maximum 100 percent rating is assignable for unfavorable 
ankylosis of the entire spine.  These criteria are applied 
with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (in effect since September 
26, 2003).  

Effective September 26, 2003, the formula for rating IVDS 
under renumbered Diagnostic Code 5243 is based on 
incapacitating episodes equivalent to those under former 
Diagnostic Code 5293.  Note (1) to Diagnostic Code 5243 
(effective September 26, 2003) provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if IVDS is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

The Board notes that VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

Prior to September 25, 2001

Prior to September 25, 2001, the Veteran was assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
In order for the Veteran to be granted an increased rating 
under the former rating criteria, his service-connected 
chronic low back pain would need to be manifested by moderate 
limitation of motion (Diagnostic Code 5292) or by moderate 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position (Diagnostic Code 5295).  The Veteran 
could also get an increased rating if he had moderate IVDS 
with recurring attacks (Diagnostic Code 5293).

After a careful review of the medical evidence, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for chronic low back pain, 
prior to September 25, 2001.  The Board finds that there is 
no evidence that he had moderate limitation of motion, 
moderate lumbosacral strain or moderate IVDS with recurring 
attacks.  The Veteran's private physician stated in March 
1999 that he had degenerative arthritis of the lumbar spine 
and severe spinal stenosis.  During an August 1999 VA 
examination, the Veteran's range of motion of the lumbar 
spine was: forward flexion to 90 degrees, extension to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 15 degrees, and right and left lateral rotation to 
50 degrees.  On examination of the lumbar spine, no 
deformities or spasm were noted.  There was no evidence of 
muscle atrophy involving the lower extremities and, although 
a February 1999 private magnetic resonance imaging (MRI) 
showed disc degeneration at L3-L4 and L4-L5, it did not 
affect the neural element.  The August 1999 VA examiner noted 
that the Veteran reported flare-ups four to six times a month 
and constant pain and some tingling in the legs.  Thus, the 
Veteran's limitation of motion was no more than slight with 
combined range of motion of 205 degrees nor did it 
approximate moderate lumbosacral strain or IVDS in the 
absence of muscle spasms on extreme forward bending and 
recurrent attacks of IVDS.  Therefore, the Board finds that, 
prior to September 25, 2001, a rating in excess of 10 percent 
is not warranted.

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7.  At the August 1999 VA examination, he had 
only slight loss of range of motion and no additional 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness was noted.  
Thus, the Board finds that his current 10 percent rating, 
prior to September 25, 2001, adequately compensates for any 
possible functional loss.   

In sum, the Board finds that prior to September 25, 2001 the 
Veteran's chronic low back pain was not manifested by 
moderate limitation of motion or muscle spasm on extreme 
forward bending or moderate IVDS with recurring attacks.  
Therefore, a rating in excess of 10 percent, prior to 
September 25, 2001, is denied. 

From September 25, 2001 to December 19, 2005

The November 2004 rating decision recharacterized the issue 
on appeal as chronic low back strain with DDD of the lumbar 
spine and assigned a 20 percent rating, effective September 
25, 2001.  The April 2006 rating decision granted the Veteran 
an increased rating of 40 percent, effective December 20, 
2005.  Therefore, the Veteran was granted a 20 percent 
disability rating, effective September 25, 2001, based on all 
three versions of the spinal rating criteria.  As noted 
above, the first two versions of the spinal rating criteria 
are applicable for the appeal period from September 23, 2002 
onward. 

In order for the Veteran to be granted an increased rating of 
40 percent for the period in issue under the first two 
versions of the rating criteria the Veteran's lumbar spine 
disability must be manifested by severe limitation of motion 
of the lumbar spine under Diagnostic Code 5292; severe IVDS 
with recurring attacks with intermittent relief under 
Diagnostic Code 5293; IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months under Diagnostic Code 
5293after September 22, 2002; or severe lumbosacral strain 
with listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion under Diagnostic Code 5295.  Under the current version 
of the rating criteria, the Veteran's lumbar spine disability 
would have to be manifested by forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar or of the entire spine; 
or IVDS with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  

The Board finds that after a careful review of the Veteran's 
claims file, the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 20 percent from 
September 25, 2001 to December 19, 2005.  There is no 
evidence during the period in issue of severe limitation of 
motion of the lumbar spine, severe lumbosacral strain, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favourable or unfavorable ankylosis of the 
thoracolumbar or of the entire spine.  At a September 2001 VA 
examination, the Veteran's range of motion of the lumbar 
spine was: forward flexion to 60 degrees, extension to 10 
degrees, right and left lateral flexion to 30 degrees, and 
right and left lateral rotation to 40 degrees, for combined 
range of motion of 190 degrees for rating purposes.  At a May 
2004 VA examination, range of motion of the lumbar spine was: 
forward flexion to 60 degrees before significant muscle spasm 
or pain in the lower back, extension to 5 degrees, right 
lateral and left flexion to 30 degrees, and right and left 
lateral rotation to 25 degrees, for combined range of motion 
of 175 degrees.  To warrant a higher rating under current 
Diagnostic Codes 5237, 5242 and 5243, forward flexion should 
be limited to 30 degrees.  Nor is there evidence of favorable 
or unfavorable ankylosis of the entire thoracolumbar or of 
the entire spine.  

The Veteran could also be granted a 40 percent disability 
rating, if there was evidence of IVDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In this 
regard, the Board notes that, in February 2003, the Veteran's 
private physician stated that the Veteran had increased pain 
with walking, driving, sitting, lifting, full flexion, 
extension, and lateral bending but there was no evidence that 
he had been prescribed doctor ordered bed rest to say nothing 
of bed rest for at least four weeks in the past twelve 
months.  Therefore, the Board finds that a rating in excess 
of 40 percent, for the period from September 23, 2002 must be 
denied. 

The Board also has considered functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206-7.  In December 2001, the Veteran's private 
physician stated that the Veteran had multilevel disc 
disease, spasms, constant pain, and lack of endurance.  In 
February 2003, the Veteran's private physician stated that 
the Veteran had increased pain with walking, driving, 
sitting, lifting, full flexion, extension, and lateral 
bending.  However, at no point was it discussed what the 
functional loss was in terms of degrees.  As a 20 percent 
rating encompasses some functional loss due to flare-ups, the 
Board finds that the current 20 percent rating, for the 
period from September 23, 2002 through September 25, 2003, 
adequately contemplates any functional loss.  

The Board notes that, in December 2001, the Veteran's private 
physician stated that he had neuropathy; however, the Board 
finds that this issue is not before the Board at this time 
since the November 2004 rating decision granted separate 10 
percent ratings for both upper extremities and for the right 
lower extremity.  As the Veteran did not appeal this part of 
the November 2004 rating decision, separate ratings for the 
neurological manifestations of his DDD of the lumbar spine 
will not be addressed.

In sum, the Board finds that the evidence does not show 
severe limitation of motion, severe lumbosacral strain, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or any ankylosis of the thoracolumbar or of the entire 
spine.  Nor is there evidence of IVDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  Therefore, 
for the period from September 25, 2001 to December 19, 2005, 
a rating in excess of 20 percent for the Veteran's lumbar 
spine disability is not warranted.

Other Considerations

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher ratings on an 
extraschedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1).  There has been no showing that, during any 
period under consideration, the Veteran's service-connected 
lumbar spine disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  During the August 1999 VA examination, 
the Veteran reported that he was working part time.  A July 
1999 letter reflects that the Veteran had two 
hospitalizations in early 1999 for cervical and lumbar 
stenosis.  In February 1999, his cervical and lumbar stenosis 
was evaluated by MRI and he was scheduled for and underwent 
an anterior cervical discectomy and fusion at C4-C5, C5-C6, 
and C6-C7 in March 1999.  Subsequently, he received several 
steroid injections at the same hospital in 1999 for his 
lumbar stenosis.  The Veteran underwent additional surgery on 
his cervical spine in 2003 and 2004, but did not undergo any 
surgery on his lumbar spine.  Thus, the Board finds that all 
of the symptomatology related to his lumbar spine disability 
is contemplated by the rating criteria of the spine and 
associated neurological symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243; 38 C.F.R. § 4.121a, Diagnostic 
Codes 8520 and 8720; see also 38 C.F.R. §§ 4.40, 4.45.  
Accordingly, referral for extraschedular consideration is not 
warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of evidence of such factors as those 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As the Veteran has had a total rating due to 
unemployability (TDIU) primarily as a result of his service-
connected cervical spine disability with neuropathy, remand 
or referral of a claim for a TDIU is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Veteran last worked full-time December 31, 2008.




ORDER

Prior to September 25, 2001, a rating in excess of 10 percent 
for chronic low back pain is denied. 

For the period from September 25, 2001 to December 19, 2005, 
a rating in excess of 20 percent for chronic low back strain 
with DDD of the lumbar spine is denied.


REMAND

The April 2006 rating decision assigned a 40 percent rating 
for the Veteran's service-connected lumbar spine disability, 
effective December 20, 2005.  This rating was based on a 
December 2005 VA examination that showed the Veteran's range 
of motion for flexion was 25 degrees.  However, the Veteran 
submitted an August 2008 private independent examination 
report that reflected his back was essentially fixed with no 
motion present.  When a Veteran claims that his condition is 
worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the Board finds that the Veteran should be 
afforded a new VA examination to determine the current 
severity of his lumbar spine disability.

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

Additionally, in exceptional cases where the evaluation 
provided by the rating schedule is found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the Veteran's average earning impairment due to the service-
connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  In an April 2006 Memorandum, the AMC contacted the 
Compensation and Pension (C&P) Service in order to obtain an 
opinion as to whether an extraschedular evaluation was 
warranted for the Veteran's service-connected disabilities, 
to include his service-connected chronic low back strain with 
DDD of the lumber spine.  A careful review of the Veteran's 
claims file reveals that there was no response by the C&P 
Service.  Therefore, the Board finds that the issue of 
whether an extraschedular evaluation for the Veteran's lumbar 
spine disability needs to be resolved. 

In addition, the Board finds that consideration of an 
extraschedular evaluation and the issue of a rating in excess 
of 40 percent for the Veteran's lumbar spine disability is 
inextricably intertwined.  Where a decision on one issue 
would have a "significant impact" upon another, and that 
impact in turn could render any review of the decision on the 
other claim meaningless and a waste of appellate resources, 
the two claims are inextricably intertwined.  Henderson v. 
West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

In addition to the actions requested herein, the RO should 
also undertake any other development and/or notification 
action deemed warranted prior to adjudicating the issue 
remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter and request that 
he provide sufficient information, and if 
necessary authorization, to enable VA to 
obtain any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, assist him in 
obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe the further action to be 
taken.  

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, schedule the 
Veteran for an appropriate VA examination 
in order to determine the nature, extent, 
and severity of his chronic low back 
strain with DDD of the lumbar spine.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine the nature, 
extent, and severity of the Veteran's 
chronic low back strain with DDD of the 
lumbar spine.  The examiner's findings 
must be stated in terms conforming to the 
applicable rating criteria found at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 and at 38 C.F.R. § 4.121a, 
Diagnostic Codes 8520 and 8720.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.

3.  The issue of an extraschedular 
evaluation for the Veteran's service-
connected lumbar spine disability needs 
to be resolved in compliance with the 
AMC's April 2006 Memorandum. 

4.  To help avoid future remand, ensure 
that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, corrective action 
should be undertaken before the claims 
file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue remaining on appeal should be 
readjudicated in light of all the 
evidence of record, to include 
consideration of an extraschedular 
rating.  If any benefit sought on appeal 
remains denied, furnish the Veteran and 
his representative with an SSOC and 
afford them with an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


